Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 06 July 2022 have been fully considered but they are not persuasive. 
Regarding independent claim 1, the Examiner asserts that the previously-cited combination of CURTIS in view of RASANE teaches the amended limitations. See the rationale regarding the rejection of the newly-amended claims in the Office action below.
Regarding independent claim 14, the Examiner asserts that the previously-cited combination of RASANE in view of ALONSO and CURTIS teaches the amended limitations. See the rationale regarding the rejection of the newly-amended claims in the Office action below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis (U.S. PG-PUB 2016/0035246, 'CURTIS') in view of Rasane et al. (U.S. PG-PUB 2013/0169681, 'RASANE').
Regarding claim 1, CURTIS discloses a building maintaining method comprising:
S1: obtaining an image within a building (CURTIS; ¶ 0073; “FIG. 6 illustrates … augmented view 205-1 being used to present an arc flash hazard … the equipment, the walls, and floor of the facility are visible in the lens view 204-1 and the augmented view 205-1 comprises several augmented images … 520-524 [which] are part of … an alert that the user would see when walking near electrical equipment.”); 
S2: identifying the image, and identifying a location of the image within the building (CURTIS; ¶ 0055; “… the tags have barcodes (e.g., UPC, QR, etc.) that are scanned by a camera of the augmented reality device 110 using lens 203, or a camera of the watch 185, or a camera of the mobile device 180, and the scanned codes identify a room and/or a floor of the facility, and/or a component within the facility/room/floor.”) 
S3: obtaining (CURTIS; ¶ 0153; “… the drone 190 is land based (e.g., an unmanned ground system (UGS)). … The UGS may include a temperature sensor and/or a forward looking infrared (FLIR) sensor synced to a user interface of the mobile device 180 or the AR device 110 to provide real time data readings. The sensors can be used to detect hot spots on wire connections and larger scale hot spots such as server racks and equipment [‘operation parameters at the location’]. Use of the UGS eliminates arc flash hazard exposure by removing personnel from … proximity of energized equipment. The UGS has the ability to take photographs of equipment …”); 
S4: obtaining simulation parameters at corresponding locations in a virtual building (CURTIS; ¶ 0139; “The user may also access electrical and mechanical one-line diagrams and other various important operational drawings including floor layouts, etc. These documents may also be used to facilitate practice simulations that may reduce risk and improve life safety. The documents may be viewable in the augmented view 205-1, the screen of the watch, or a display of the mobile device 180”), the virtual building comprising working parameters of equipment within the building, the working parameters expressed as mathematical formulas (CURTIS; ¶ 0115-116; “Data fields that conform to the Maximum Threshold may not exceed the nominal value (X-nominal). Warnings may be displayed on the GUI 700 when the data (X-actual) falls outside a tolerance value (7%) as shown by the following Equation 1: X-actual>X-nominal − (X-nominal*T %) [‘working parameters expressed as mathematical formulas’] (1). … if the tolerance value is 10%, the actual temperature of a boiler is 200 degrees [‘working parameters of equipment’], and the nominal value is 250 degrees, since an actual of 200 is not above 250−(250*0.1) (i.e., 200 is not above 225), no warning would be displayed. However, if the temperature had risen to 226 degrees in this example, a warning would have been displayed.”); 
S5: determining display parameters according to the operation parameters and the simulation parameters (CURTIS; ¶ 0144; “… the training scenarios [are] used to … simulate conditions that would be predicted to occur based on data entered by a user. … a training scenario could be a walkthrough of a room full of … facility components (e.g., pieces of equipment) in a room, where the trainee is expected to enter parameter data (e.g., boiler temperature, battery voltage, etc.) for each corresponding component/piece. If the trainee enters parameter data that is outside of expected thresholds, they would receive an alert that is [like] the actual one that would have been received during normal operation.”); 

    PNG
    media_image1.png
    431
    622
    media_image1.png
    Greyscale

S6: generating a superimposed image according to the device data and the display parameters (CURTIS; ¶ 0060; “FIG. 4 illustrates an example of the augmented view 205-1 being used to present augmented data. … in the lens view 204-1, the user is viewing facility components, and in the augmented view 205-1 the user is viewing information about … the components [‘display parameters’]. … the equipment includes an Electrical Switchgear and the augmented view 205-1 presents data such as the name of the equipment (e.g., “Switchgear A), a current instruction to perform on the equipment (e.g., “check voltage levels” [device data includes ‘maintenance record’ and/or ‘failure status’ as disclosed in ¶ 0032 of instant application]), the name of the room the equipment is housed within (e.g., “Main Electrical Room”), the time, date, etc. The presentation subsystem 320 formats the data presented in the augmented view 205-1 based on augmented data pre-stored on the augmented reality device 110, retrieved wirelessly from the mobile device 180 or the central server 120 when Wi-Fi is present. It is assumed that prior to presenting the augmented data, a user wearing the augmented reality device 110 passed and/or scanned a tag identifying the room or the component so that the augmented reality device 110 can retrieve the next instruction that corresponds to the identified room or component. The data presented in the augmented view 205-1 … [is] presented on a display of the mobile device 180 …”); and 
S7: superimposing and displaying the superimposed image onto the image (CURTIS; FIG. 2; ¶ 0157; “Images or video captured by at least one of the robots may be presented in the augmented view 205-1 so that a user can see what the robot(s) see in real-time. A digitally enhanced floor plan using a 4dScape technology may be presented in the augmented view 205-1 based on the location sensed by the GPS of the robot. … the robot can use its GPS to detect its current location, send that location to the wearable device, the mobile device 180, or the server 120, and then [one of those] is configured to retrieve and present the digitally enhanced floor plan that corresponds to the location.”).
CURTIS does not explicitly disclose identifying a location of the image within the building according to building information model data, which RASANE discloses (RASANE; ¶ 0045; “Step 201 includes device 110 providing location data to server 100 [which is] indicative of the location of device 110 an/or indicative of information collected by device 110 to enable server 100 to determine the location of device 110 relative to a set of 3D coordinates. BIM data uses a corresponding set of 3D coordinates. … at step 202, server 200 accesses BIM data thereby to determine the location of device 110, and BMS data thereby to identify information relevant to equipment proximal device 110.”), nor does CURTIS explicitly disclose obtaining device data, which RASANE also discloses (RASANE; ¶ 0042; “A location identification module 115 allows for device 110 to identify its location, preferably in [3-D]. This may include a GPS module … the network module is leveraged … using [wireless signal] triangulation techniques.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the building maintaining method of CURTIS to include the identifying a location of the image within the building according to building information model data and the obtaining device data of RASANE. The motivation for this modification could have been to assist a technician to physically locate equipment within a complex building, wherein the equipment may be concealed behind walls and the like.
Regarding claim 2, CURTIS-RASANE disclose the building maintenance method according to claim 1, wherein, in step S1, obtaining the image comprises obtaining image information in real time with one or more of the following devices: a mobile phone, (CURTIS; ¶ 0038; “FIG. 2 illustrates the augmented reality device 110 … [which] includes a controller (not shown), a frame 202, a camera lens 203, a lens 204 (e.g., a prism), a display 205 or a projected image 205, and a control panel 206 with … physical buttons.” ¶ 0074; “The augmented images 520-524, or data derived therefrom may be presented on a display of the mobile device 180, or a screen of the watch 185.”) .
Regarding claim 3, CURTIS-RASANE disclose the building maintenance method according to claim 1, wherein, in step S2, the location of the image within the building is identified according to one or more of the following: (CURTIS; ¶ 0055-56; “… the tags have barcodes (e.g., UPC, QR, etc.) that are scanned by a camera of the augmented reality device 110 using lens 203, or a camera of the watch 185, or a camera of the mobile device 180, and the scanned codes identify a room and/or a floor of the facility, and/or a component within the facility/room/floor … when a user wearing the augmented reality (AR) device 110 looks at a barcode, the augmented reality device 110 scans the barcode, retrieves identifying information from the read bar code, and retrieves augmented data to present based on the retrieved identifying information.”).
Regarding claim 10, CURTIS-RASANE discloses the building maintenance method according to claim 1, wherein, in step S7, the superimposed image is superimposed onto the image and displayed in real time (CURTIS; FIG. 4; ¶ 0060; “… an … augmented view 205-1 [is] being used to present augmented data. … in the lens view 204-1, the user is viewing facility components, and in the augmented view 205-1 the user is viewing information about … the components” FIG. 2; ¶ 0157; “Images or video captured by at least one of the robots may be presented in the augmented view 205-1 so that a user can see what the robot(s) see in real-time. A digitally enhanced floor plan using a 4dScape technology may be presented in the augmented view 205-1 based on the location sensed by the GPS of the robot. … the robot can use its GPS to detect its current location, send that location to the wearable device, the mobile device 180, or the server 120, and then wearable device, mobile device 180, or the server 120 is configured to retrieve and present the digitally enhanced floor plan that corresponds to the location.”).
Regarding claim 11, CURTIS-RASANE discloses the building maintenance method according to claim 1, wherein, steps S1 and S7 are executed on a handheld device, and steps S2 to S6 are executed on a server; wherein the handheld device communicates with the server (CURTIS; ¶ 0049; “The augmented data is provided by the central server 120 and is sent either directly to the connectivity subsystem 330 of the controller within the augmented reality device 110, or the augmented data is sent in an indirect manner from the central server 120 to the mobile device 180 or the watch 185 (e.g., the intermediary party), and then from the intermediary party to the augmented reality device 110.”) in a (CURTIS; ¶ 0050; “… the AR device 110 can be preloaded wirelessly with all the necessary augmented data from the server 120, which may include all instructions that need to be performed, existing parameter data about the equipment in the facility, existing warnings, trends, etc. The mobile device 180 … may be preloaded with … this information wirelessly.”).
Regarding claim 12, CURTIS-RASANE discloses the building maintenance method according to claim 1, wherein, step S1 is executed on a handheld device (CURTIS; ¶ 0055; “… the tags have barcodes (e.g., UPC, QR, etc.) that are scanned by a camera of the … mobile device 180, and the scanned codes identify a room and/or a floor of the facility, and/or a component within the facility/room/floor.”), and steps S2 to S7 are executed on a server (CURTIS; FIG. 1; ¶ 0035); wherein the handheld device communicates with the server in a (CURTIS; ¶ 0049-50).
Regarding claim 13, CURTIS-RASANE discloses the building maintenance method according to claim 1, wherein the image obtained within the building is a 2D image (CURTIS; FIG. 4; ¶ 0060; “… augmented view 205-1 [is] … used to present augmented data. … in the lens view 204-1, the user is viewing facility components, and in the augmented view 205-1 the user is viewing information about … the components.”).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over CURTIS in view of RASANE as applied to claim 1 above, and further in view of Finn et al. (U.S. PG-PUB 2014/0210856 A1, 'FINN').
Regarding claim 4, CURTIS-RASANE disclose the building maintenance method according to claim 1; however, CURTIS-RASANE do not explicitly disclose that, in step S3, the device data is obtained according to the building information model data, the device data includes (FINN; ¶ 0081; “… if the internal elements were pipes underground, then viewing the underground pipes at an angle using a mobile device may allow visualization of separation and stacking of the pipes compared to viewing them straight from the top.”), pipeline size (FINN; ¶ 0084; “… the blueprint may include dimensions and geometric relationships of various portions of internal elements (e.g., diameters and lengths of pipes and conduits).”), pipeline type (FINN; ¶ 0059; “… the data file may … include supplemental content associated with a 3D digital model. Examples of supplemental content … include additional building information model ("BIM") about the internal elements. … the supplemental content may include identification of each internal element (e.g., a drainage pipe, a water pipe …”), (CURTIS; FIG. 7; ¶ 0076; “The boundary images 530 and 532 may be different colors or shading styles to indicate whether the underlying equipment has been serviced recently or needs service. … the first boundary image 530 is presented in a color (e.g., green) that indicates it was recently serviced and the second boundary image 532 is presented in a color (e.g., red) that indicates it needs service.”), .
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the building maintenance method according to claim 1 of CURTIS-RASANE to include the disclosure that, in step S3, the device data is obtained according to the building information model data, the device data includes pipeline orientation, pipeline size, and pipeline type of FINN. The motivation for this modification could have been to help locate pipelines within a complex building, since these pipes may be underground or obscured by walls and other equipment.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CURTIS in view of RASANE as applied to claim 1 above, and further in view of Rantala et al. (U.S. PG-PUB 2004/0025607, 'RANTALA').
Regarding claim 5, CURTIS-RASANE disclose the building maintenance method according to claim 1; however, CURTIS-RASANE do not explicitly disclose that in step S3, the operation parameters are obtained with sensors within pipelines at the location, the operating operation parameters include fluid temperature, fluid velocity, pressure, flow direction, , which RANTALA discloses (RANTALA; ¶ 0013; “Various sensors [are] used to detect various properties … of the medium in which the pill travels. … pressure can be read by means of a semiconductor strain gauge; temperature by a thermistor sensor; flow characteristics, e.g. laminar, turbulent, plug flow and the like, by means of a miniature gyro; effects of surging flow and water hammer can be determined by using an accelerator as a sensor; and proximity sensors can be used in the pill and on the pipeline to determine the moment when the pill passes by the sensor on a fixed pipe, or to determine the velocity of the pill in the fluid medium when two or more proximity sensors are placed on the pipe in predetermined locations. Other types of sensors for determining particular properties or characteristics of the fluid … transported in a pipeline can also be used …”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the building maintenance method according to claim 1 of CURTIS-RASANE to include the disclosure that the operation parameters are obtained with sensors within pipelines at the location, the operating operation parameters include fluid temperature, fluid velocity, pressure, flow direction, or a combination thereof within the pipeline of RANTALA. The motivation for this modification could have been to better understand flow rheology, specifically regarding identifying and remedying the cause and effect of water-hammer, cascades, impact points, adiabatic heating and the effects of vacuums, line restrictions and pressure spikes in pipelines (RANTALA, ¶ [0004]).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over CURTIS in view of RASANE and RANTALA as applied to claim 5 above, and further in view of Alonso (U.S. PG-PUB 2013/0066568, 'ALONSO').
Regarding claim 6, CURTIS-RASANE-RANTALA disclose the building maintenance method according to claim 5; however, CURTIS-RASANE-RANTALA do not explicitly disclose that in step S4, the simulation parameters include simulated operation parameters obtained while simulating the operation of pipelines within the virtual building, the simulation parameters include fluid temperature, fluid velocity, and flow direction or a combination thereof within the pipelines, which ALONSO discloses (ALONSO; ¶ 0030-32; “The [Computational Fluid Dynamics] module included in the … Algorithm is based on thermal-fluid dynamics classical equations and it is used for: Thermo-fluid dynamic modeling [‘simulating the operation of pipelines’] capable of reconstructing in real-time, pressure, temperature and velocity profiles including transient regimen using … measurements of pressure, flow and temperature; Computing pressure, temperature and velocity profile along the pipeline …” [The Examiner notes that the term velocity is equivalent to a specification of an object's speed and direction of motion; therefore the ‘fluid velocity’ encompasses ‘flow direction’ as claimed.]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the building maintenance method according to claim 5 of CURTIS-RASANE-RANTALA to include the disclosure that the simulation parameters include simulated operation parameters obtained while simulating the operation of pipelines within the virtual building, the simulation parameters include fluid temperature, fluid velocity, and flow direction within the pipelines of ALONSO. The motivation for this modification could have been to provide a robust and reliable solution that allows rapid detection, location, and quantification even in preexisting or progressive leaks, and provides the correct location and quantification of the leak, preventing product loss, environmental damage, and practically eliminating false leak alarms (ALONSO; ¶ [0002]).
Regarding claim 7, CURTIS-RASANE-RANTALA-ALONSO disclose the building maintenance method according to claim 6, wherein, in step S5, if the operation parameters are consistent with the simulation parameters, then the display parameters include any one of the operation parameters and the simulation parameters; and if the operation parameters are inconsistent with the simulation parameters, then the display parameters include both the operation parameters and the simulation parameters (CURTIS; ¶ 0114-115; “The devices 110/180 or server 120 may compare the entered parameter data against stored thresholds or previously entered data to determine whether an error has occurred. The thresholds may include a Maximum Threshold and a Precise Threshold. Data fields that conform to the Maximum Threshold may not exceed the nominal value (X-nominal). Warnings may be displayed on the GUI 700 when the data (X-actual) falls outside a tolerance value …” ¶ 0118; “Data fields that conform to the Precise Threshold must not rise above or fall below the nominal value by more than the tolerance value [‘operation parameters are consistent with the simulation parameters’]. The GUI 700 may display a warning when data is outside of the tolerance …” ¶ 0119; “If the value of the data field is beyond the threshold, then the value of the field is out of range and the system may alert the user [‘if the operation parameters are inconsistent with the simulation parameters’]” ¶ 0120; “If it has been determined that a warning is to be displayed, the devices 110/180 or server 120 may notify the user to take corrective action to maintain the facility components before a failure occurs. The notification may appear as a visual on the GUI 700  … the visual can be presented on a display of the mobile device 180, in the augmented view 205-1, or in the screen of the watch 185” ¶ 0121; “… parameter data for facility components that are outside of the threshold limits may be marked with visual cues on a display of the mobile device 180 [‘display parameters include both the operation parameters and the simulation parameters’], in the augmented view 205-1, or on a screen of the watch.”).
Regarding claim 8, CURTIS-RASANE-RANTALA-ALONSO disclose the building maintenance method according to claim 6, wherein, in step S5, if deviation between the operation parameters and the simulation parameters exceeds a predetermined value, then a failure determination is performed,  (CURTIS; ¶ 0114-115; “The devices 110/180 or server 120 may compare the entered parameter data against stored thresholds or previously entered data to determine whether an error has occurred [‘failure determination is performed’]. The thresholds may include a Maximum Threshold and a Precise Threshold. Data fields that conform to the Maximum Threshold may not exceed the nominal value (X-nominal). Warnings may be displayed on the GUI 700 when the data (X-actual) falls outside a tolerance value …” ¶ 0118; “Data fields that conform to the Precise Threshold must not rise above or fall below the nominal value by more than the tolerance value …” ¶ 0119; “If the value of the data field is beyond the threshold, then the value of the field is out of range and the system may alert the user) and the display parameters include the result of the failure determination (CURTIS; ¶ 0120; “If it has been determined that a warning is to be displayed, the devices 110/180 or server 120 may notify the user to take corrective action to maintain the facility components before a failure occurs. The notification may appear as a visual on the GUI 700 … the visual can be presented on a display of the mobile device 180, in the augmented view 205-1 …” ¶ 0121; “… parameter data for facility components that are outside of the threshold limits may be marked with visual cues on a display of the mobile device 180”).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over CURTIS in view of RASANE and RANTALA as applied to claim 5 above, and further in view of Weinstein et al. (U.S. PG-PUB 2014/0116107, 'WEINSTEIN').
Regarding claim 9, CURTIS-RASANE-RANTALA disclose the building maintenance method according to claim 5; however, CURTIS-RASANE-RANTALA do not explicitly disclose that, in step S5, if no sensor is provided at the location or the sensor at the location fails, then the operation parameters are fitted according to the parameters obtained with at least one sensor upstream or downstream of the pipelines, which WEINSTEIN discloses (WEINSTEIN; FIG. 3; ¶ 0084; “… the fluid flow system 300 may … comprise a second fluid switch 310 [which] may be located downstream of the sensor assembly 10 … In a similar manner to the first fluid switch 309, the second fluid switch 310 can provide a second fluid switch signal 215 to the meter electronics 20. The second fluid switch signal 215 can indicate whether … the fluid flow rate within the pipeline 301 proximate to and downstream of the sensor assembly 10 has fallen outside a predetermined threshold value or band. … the first and second fluid switches 309, 310 [are] in communication with the meter electronics 20 … [which] can correct the measured flow rate if either of the switches 309, 310 provide a signal to the meter electronics 20.”), and the display parameters include both the operation parameters and the simulation parameters (CURTIS; ¶ 0120; “If it has been determined that a warning is to be displayed, the devices 110/180 or server 120 may notify the user to take corrective action to maintain the facility components before a failure occurs. The notification may appear as a visual on the GUI 700  … the visual can be presented on a display of the mobile device 180, in the augmented view 205-1 …” ¶ 0121; “… parameter data for facility components that are outside of the threshold limits may be marked with visual cues on a display of the mobile device 180 [‘display parameters include both the operation parameters and the simulation parameters’], in the augmented view 205-1 …”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the building maintenance method according to claim 5 of CURTIS-RASANE-RANTALA to include the disclosure that, in step S5, if no sensor is provided at the location or the sensor at the location fails, then the operation parameters are fitted according to the parameters obtained with at least one sensor upstream or downstream of the pipelines of WEINSTEIN. The motivation for this modification could have been to provide a system/method that prevents false measurements in a vibrating meter, and further to provide fluid switches proximate the vibrating meter. The fluid switches can detect certain flow conditions, such as the presence of fluid and/or fluid flow proximate the vibrating meter to determine if the vibrating meter should be totalizing measurements (¶ [0016]).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over RASANE in view of ALONSO and CURTIS.
Regarding claim 14, RASANE discloses a building maintenance system comprising:
a BIM module configured to store and provide building information model data (RASANE; ¶ 0038; “Server 100 … includes a Building Information Modeling (BIM) data management module 104, which operates in conjunction with a BIM database 105 [‘store and provide’]. This database includes objects that allow a building and its equipment to be represented via electronic maps, including … 2D and/or 3D maps (the term "map" being used herein in the geographical context--a "map" provides location information in a graphical manner). … BIM includes technology for representing a building as objects that carry their geometry, relations and attributes.”); 
a data collection module configured to obtain an image within the building (RASANE; FIG. 1, ¶ 0042; “An image capture module 116, such as a digital camera module, is … provided in a forward-facing configuration (i.e. a camera facing away from the display). … such a configuration is preferable for augmented reality applications” ¶ 0043; “… interaction between device 110 and server 100 enables device 100 to provide via display 114 data indicative of the location of … equipment defined in [Building Management System] data 103 relative to the position of the portable device 110. … this is achieved via a 2D or 3D map that indicates both the position of device 110 and the location of … equipment. … augmented realty is used thereby to superimpose data indicative of the location of … equipment over image data captured by module 116.”); and 
a processing module (RASANE; FIG. 1, element 112; ¶ 0042; “A microprocessor 112 is configured to execute software instructions stored on a memory module 113.”) configured to: 
receive the image from the data collection module (RASANE; FIG. 4; ¶ 0062; “FIG. 4 illustrates an augmented realty image generation system 400 … A user 401 captures field real image using device 402 (which may be device 110). The image can be either a Region of Interest (ROI) or a panorama image.”); 
compare the received image with the building information model data in the BIM module (RASANE; FIG. 4; ¶ 0063; “An image registration module 404 is used to determine a relationship between a 3D building model from BIM data and real environment. The image registration module generates a 2D virtual image from the BIM data, thereby to allow attempted matching of a 2D virtual image with another 2D image (from device 402). This may be assisted using portable device triangulation …”), so as to identify a building internal location corresponding to the image (RASANE; ¶ 0042; “A location identification module 115 allows for device 110 to identify its location, preferably in [3-D]. This may include a GPS module … An image capture module 116, such as a digital camera … is … provided in a forward-facing configuration (i.e. a camera facing away from the display). … [this] configuration is preferable for [AR] applications. In some cases, module 115 … leverages module 116. … images captured by module 116 are compared with data at server 100 … to establish the position of device 100 when the image was taken.”);
RASANE does not explicitly disclose the following limitations, which ALONSO discloses:
a simulation module configured to simulate operation of operational pipelines within the building and to provide simulated operation data, wherein the simulation module uses simulation parameters including simulated operation parameters obtained while simulating the operation of the pipelines within the virtual building, and wherein the simulation parameters include fluid temperature, fluid velocity, and flow direction or a combination thereof within the pipelines (ALONSO; ¶ 0030-32; “The [Computational Fluid Dynamics] module included in the … Algorithm is based on thermal-fluid dynamics classical equations and it is used for: Thermo-fluid dynamic modeling [‘simulate operation of … pipelines’] capable of reconstructing in real-time, pressure, temperature and velocity profiles including transient regimen using … measurements of pressure, flow and temperature; Computing pressure, temperature and velocity profile along the pipeline …” ¶ 0059; “The bar graph shows the differences between the corrected inlet and outlet flow rate [‘flow direction’], totalized in 12 different time intervals from 1 minute to 24 hours, changing color when the pre-defined thresholds are exceeded. In FIG. 3 is shown an example implementation of the bar graph”); 
obtaining corresponding simulation parameters from the simulation module (ALONSO; ¶ 0030-32; “The [Computational Fluid Dynamics] module ... is based on thermal-fluid dynamics classical equations and it is used for: Thermo-fluid dynamic modeling capable of reconstructing in real-time, pressure, temperature and velocity profiles including transient regimen using … measurements of pressure, flow and temperature; Computing pressure, temperature and velocity profile along the pipeline …”).
receiving operation parameters from a corresponding building internal location, wherein the operation parameters are obtained with sensors within pipelines at 4Docket No. 101019US01 (U301780US) the location, the operation parameters including fluid temperature, fluid velocity, pressure, flow direction, failure status, or a combination thereof within the pipeline (ALONSO; FIG. 1; ¶ 0014; “The leak detection system based on acoustic principle … operates … The detection of signals is performed with use of special pressure sensors installed at strategic points along the pipeline, which act as acoustic or sonic sensors. … The FPU units transmit the processed signals to the CMS where the system information are combined and processed, using algorithms based on neural networks and in case of occurrence of a leak, the alarm will be presented in the operation screen indicating its correct location [‘failure status’], … the system also receives signals from the Mass Balance System CFD for update, in real time, some process related data such as flow rate [‘flow direction’], fluid density, acoustic wave propagation velocity in the fluid, flow velocity [‘fluid velocity’] … The possibility to update these data in real time provides an improvement in the acoustic system performance, … minimizing the location errors due to changes in the flow …” ¶ 0021; “The signals that allow the cyclic mass balance calculation are obtained from flow, pressure, temperature and density meters, installed at the ends of the pipeline section to be protected.” ¶ 0028; “In cases where instrumentation for measuring flow, pressure and temperature is already present, the data necessary for operation of the invention can be obtained directly from the SCADA system of the plant …”)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the building maintenance system of RASANE to include the various teachings of ALONSO. The motivation for this modification could have been to provide a robust and reliable solution that allows rapid detection, location, and quantification even in preexisting or progressive leaks, and provides the correct location and quantification of the leak, preventing product loss, environmental damage, and practically eliminating false leak alarms (ALONSO; ¶ [0002]).
RASANE-ALONSO do not explicitly disclose comparing the operation parameters with the simulation parameters, so as to determine display parameters, which CURTIS discloses (CURTIS; ¶ 0114-115; “The devices 110/180 or server 120 may compare the entered parameter data against stored thresholds or previously entered data to determine whether an error has occurred. The thresholds may include a Maximum Threshold and a Precise Threshold. Data fields that conform to the Maximum Threshold may not exceed the nominal value (X-nominal). Warnings may be displayed on the GUI 700 when the data (X-actual) falls outside a tolerance value …” ¶ 0118; “Data fields that conform to the Precise Threshold must not rise above or fall below the nominal value by more than the tolerance value. The GUI 700 may display a warning when data is outside of the tolerance …” ¶ 0119; “If the value of the data field is beyond the threshold, then the value of the field is out of range and the system may alert the user” ¶ 0120; “If it has been determined that a warning is to be displayed, the devices 110/180 or server 120 may notify the user to take corrective action to maintain the facility components before a failure occurs. The notification may appear as a visual on the GUI 700 … the visual can be presented on a display of the mobile device 180, in the augmented view 205-1 …” ¶ 0121; “… parameter data for facility components that are outside of the threshold limits may be marked with visual cues on a display of the mobile device 180 in the augmented view 205-1 …”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the building maintenance system of RASANE-ALONSO to include the comparing the operation parameters with the simulation parameters, so as to determine display parameters of CURTIS. The motivation for this modification could have been to provide a system that enables facility management using augmented reality to enable personnel to monitor building functions and equipment on a regular basis to ensure safety and proper maintenance within a building facility.
Regarding claim 15, RASANE-ALONSO-CURTIS disclose the building maintenance system of claim 14, further comprising: a display module configured to display a superimposed image, wherein the superimposed image comprises at least the image within the building and the display parameters (CURTIS; ¶ 0060; “FIG. 4 illustrates … the augmented view 205-1 being used to present augmented data. … in the lens view 204-1, the user is viewing facility components, and in the augmented view 205-1 the user is viewing information about … the components. In … FIG. 4, the equipment includes an Electrical Switchgear [‘image within the building’] and the augmented view 205-1 presents data [‘superimposed image’] such as the name of the equipment (e.g., “Switchgear A), a current instruction to perform on the equipment (e.g., “check voltage levels”), the name of the room the equipment is housed within (e.g., “Main Electrical Room”) , the time, date … [‘display parameters’]. … The data presented in the augmented view 205-1 shown in FIG. 4 may also be presented on a display of the mobile device 180 …”).
Regarding claim 16, RASANE-ALONSO-CURTIS disclose the building maintenance system of claim 14, wherein the processing module is further configured to perform failure determination while a deviation between the operating parameters and the simulation parameters exceeds a preset value, and the display parameters include the result of the failure determination (CURTIS; ¶ 0114-116; “… devices 110/180 or server 120 may compare the entered parameter data against stored thresholds or previously entered data to determine whether an error has occurred [‘perform failure determination’]. The thresholds may include a Maximum Threshold and a Precise Threshold. Data fields that conform to the Maximum Threshold may not exceed the nominal value (X-nominal) [‘deviation … exceeds a preset value’]. Warnings may be displayed on the GUI 700 when the data (X-actual) falls outside a tolerance value (7%) … if the tolerance value is 10%, the actual temperature of a boiler is 200 degrees, and the nominal value is 250 degrees, since an actual of 200 is not above 250−(250*0.1) (i.e., 200 is not above 225), no warning would be displayed. However, if the temperature had risen to 226 degrees …, a warning would have been displayed [‘display parameters include the result of the failure determination’].”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The Examiner is including the Wikipedia article for “Building information modeling” (‘https://en.wikipedia.org/wiki/Building_information_modeling’) to establish the state of the art regarding the virtualization of building maintenance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268. The examiner can normally be reached Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT W CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M COFINO/Examiner, Art Unit 2619                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2619